DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 07/23/2021 is acknowledged.
Claim Objections
Claims 1, 7, and 9 objected to because of the following informalities:  It is unclear if the "length of hollow tube" recited in the claims is a single length of tube or if they are separate lengths of tube. Examiner suggests amendment to "a first length of hollow tube", "a second length of hollow tube", etc.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim s 2-10 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the The term "high" makes it unclear what amount of nickel is required for an alloy to be "a high nickel alloy". In applying art, the limitation has been interpreted as an alloy with a nickel content higher than the base layer.
Claim 5 contains the trademark/trade name Dichtol.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a sealant coating applied to an alloy and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2017/0355006 A1) in view of Brun et al. (FR 2 555 296 A1) and Rakhmailov et al. (WO 96/04511 A1).

Regarding claim 1, Allen discloses a fire tube comprising a first tube section (see annotated figure) comprised of a length of pipe, a second tube section (see annotated figure) comprised of a length of pipe, a third tube section (see annotated figure) comprised of a length of pipe. The first tube section comprises an open front end (see annotated figure) that ends in a flange (see annotated figure), the second tube section comprises an open front end (see annotated figure). The first, second, and third tube sections form a fluid channel through the open end of the first tube section at the first flange through the third tube section, and out the open end of the second tube section (see Allen figure 4).
Allen is silent regarding cooling fins and a ceramic liner.
However, in the related field of combustion apparatus, Brun teaches a radiating tube (Brun 4) comprising fins (Brun 7) on the exterior surface to increase surface area for heat exchange to transfer heat into the liquid to be heated and reduce the temperature of the tube. Examiner notes that Brun’s figure 1 discloses a plurality of fins located on the tube including fins located on the upper and lower surfaces of the tube. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen’s fire tube to include Brun’s teaching of a plurality of fins including upper and lower fins on the fire tube to improve heat transfer and reduce the temperature of the fire tube.
In the field of fire tubes Rakhmailov teaches a fire tube (Rakmailov 5) comprising a shell (Rakmailov 11) with a plurality of ceramic liners (Rakmailov 7) to shield the shell from heat damage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Brun’s fire tube to utilize ceramic liners to prevent heat damage to the tube.

    PNG
    media_image1.png
    429
    736
    media_image1.png
    Greyscale

Allen figure 4 (annotated)
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2017/0355006 A1), Brun et al. (FR 2 555 296 A1) and Rakhmailov et al. (WO 96/04511 A1) as applied to claim 1 above, and further in view of Killian et al. (US 2015/0322559 A1).
Regarding claim 2, Allen, Brun, and Rakhmailov are silent regarding high nickel alloy layers.
However, in the field of coating systems for extending life of metal components, Killian teaches a coating system comprising a metal component (Killian 102) with a base layer (Killian 104) of a corrosion resistant coating such as Inconel nickel-based alloy (Killian [0021]) with a super hydrophobic sealant layer (Killian 106) to prevent water from entering pores in the surface of the coating to extend the life of the component and the protective coating. Examiner notes that “high nickel alloy” has not been defined by the specification or the claim and therefore, Inconel has been interpreted as a high nickel alloy. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing 
Regarding claim 3, Allen, Brun, and Rakhmailov are silent regarding the materials used for the fire tube.
However, Killian further discloses that the metal component is made of a ferrous material (Killian [0013]). Examiner notes that this group of materials includes carbon steel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen’s fire tube to utilize carbon steel as the base material to reduce the material costs of the fire tube.
Regarding claim 4, Allen, Brun, Rakhmailov, and Killian as applied to claim 3 teach a sealant layer (Killian 106).
Regarding claim 5, Allen, Brun, Rakhmailov, and Killian as applied to claim 4 teach a sealant layer (Killian 106) over the nickel alloy layer (Killian 104). Examiner notes that a trade name such as “Dichtol” cannot be claimed and has been interpreted as referring to a sealant layer.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2017/0355006 A1), Brun et al. (FR 2 555 296 A1) and Rakhmailov et al. (WO 96/04511 A1) as applied to claim 1 above, and further in view of Universal Analyzers Inc. 600 Series Cooler Options.
Regarding claim 2, Allen, Brun, and Rakhmailov are silent regarding a high nickel alloy layer.
However, in the related field of heat exchangers Universal Analyzers Inc. 600 Series Cooler Options discloses a variety of heat exchanger material options including an option for a heat exchanger comprising 316 stainless steel interior and a Hastelloy C276 exterior. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to improve performance of Allen’s fire tube by using Universal Analyzers teaching of a stainless steel heat exchanger with a Hastelloy exterior to increase the operating temperature and provide improved corrosion resistance to extend the life of the 
Regarding claim 6, Allen, Brun, Rakhmailov and Universal Analyzers teach the high nickel alloy layer is Hastelloy C276).
Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2017/0355006 A1) in view of Brun et al. (FR 2 555 296 A1) and Killian et al. (US 2015/0322559 A1).
Regarding claim 7, Allen discloses a fire tube comprising a first tube section (see annotated figure) comprised of a length of pipe, a second tube section (see annotated figure) comprised of a length of pipe, a third tube section (see annotated figure) comprised of a length of pipe. The first tube section comprises an open front end (see annotated figure) that ends in a flange (see annotated figure), the second tube section comprises an open front end (see annotated figure). The first, second, and third tube sections form a fluid channel through the open end of the first tube section at the first flange through the third tube section, and out the open end of the second tube section (see Allen figure 4).

    PNG
    media_image1.png
    429
    736
    media_image1.png
    Greyscale

Allen figure 4 (annotated)
Allen is silent regarding cooling fins and the materials used to make the tube sections.
However, in the related field of combustion apparatus, Brun teaches a radiating tube (Brun 4) comprising fins (Brun 7) on the exterior surface to increase surface area for heat exchange to transfer heat into the liquid to be heated and reduce the temperature of the tube. Examiner notes that Brun’s figure 1 discloses a plurality of fins located on the tube including fins located on the upper and lower surfaces of the tube. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen’s fire tube to include Brun’s teaching of a plurality of fins including upper and lower fins on the fire tube to improve heat transfer and reduce the temperature of the fire tube.
However, in the field of coating systems for extending life of metal components, Killian teaches a coating system comprising a metal component (Killian 102) with a base layer (Killian 104) of a corrosion resistant coating such as Inconel nickel-based alloy (Killian [0021]) with a super hydrophobic sealant layer (Killian 106) to prevent water from entering pores in the surface of the coating to extend the life of the component and the protective coating. Examiner notes that “high nickel alloy” has not been defined by the specification or the claim and therefore, Inconel has been interpreted as a high nickel alloy. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen’s fire tube to utilize Killian’s teaching of a nickel alloy layer and sealant to provide corrosion resistance to extend the life of the fire tube. Killian further discloses that the metal component is made of a ferrous material (Killian [0013]). Examiner notes that this group of materials includes carbon steel. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Allen’s fire tube to utilize carbon steel as the base material to reduce the material costs of the fire tube.
Regarding claim 8.
Claim s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2017/0355006 A1) in view of Killian et al. (US 2015/0322559 A1).
Regarding claim 9, Allen discloses a fire tube comprising a first tube section (see annotated figure) comprised of a length of pipe, a second tube section (see annotated figure) comprised of a length of pipe, a third tube section (see annotated figure) comprised of a length of pipe. The first tube section comprises an open front end (see annotated figure) that ends in a flange (see annotated figure), the second tube section comprises an open front end (see annotated figure). The first, second, and third tube sections form a fluid channel through the open end of the first tube section at the first flange through the third tube section, and out the open end of the second tube section (see Allen figure 4).

    PNG
    media_image1.png
    429
    736
    media_image1.png
    Greyscale

Allen figure 4 (annotated)
Allen is silent regarding the materials used to create the tube sections.
However, in the field of coating systems for extending life of metal components, Killian teaches a coating system comprising a metal component (Killian 102) with a base layer (Killian 104) of a corrosion resistant coating such as Inconel nickel-based alloy (Killian [0021]) with a super hydrophobic 
Regarding claim 10, Allen and Killian as applied to claim 9 teach a sealant layer (Killian 106).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/347693 (reference application). This is a provisional statutory 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice (US 2,101,270) discloses a blow pipe with insulating layers, Fenwick (US 2005/0023228 A1) discloses a heater treater, Lloyd (US 2016/0305651 A1) teaches a fire tube with a ceramic layer, Jahier (US 2009/0266529 A1) teaches a fire tube made of carbon steel with a corrosion resistant layer, Knaft et al. (US 2011/0271937 A1) teaches stainless steel heat exchanger with a nickel coating and Chun (US 2007/0178322 A1) teaches a heat transfer component made of steel with an aluminum alloy coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762